16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ernest F. WALTERS, Appellant,v.Paul GROSSHEIM;  Charles Lee; John Sissel;  John Thalacker;Scott Francik;  Larry Brimeyer; C/O Richmond, Appellees.
No. 93-2971NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1993.Filed:  December 22, 1993.

Appeal from the United States District Court for the Northern District of Iowa.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ernest F. Walters appeals the district court's discretionary determination of costs.  Based on the record before us, we decline to exercise our jurisdiction.   See Houghton v. McDonnell Douglas Corp., 716 F.2d 526, 527 (8th Cir. 1983).  We thus dismiss Walters's appeal.